DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0377769 (hereinafter referred to as Hamamoto).
Hamamoto, in [0063], [0064], and in figure 4, discloses a photomask comprising a substrate (reference 10), a multilayer reflective film (reference 21), an absorber film pattern formed by patterning the absorber film (reference 24).  Hamamoto, in [0133], discloses that the absorber film layer (absorption pattern layer) is a multilayered structure, and Hamamoto, in [0209], and in Table 4, discloses that the absorber film layer can be an absorber film lower layer and an absorber film upper layer and that the highly absorbing layer (CrC-containing layer) can have a thickness of about 10nm and the lesser absorbing layer (TaN) can have a thickness of about at least 48.9nm i.e., the absorber layer pattern has the claimed first absorber pattern and second absorber pattern laminated in the claimed manner and same claimed thickness absorptiveness variations (claims 1-2).  Hamamoto, in [0183], and [0184], discloses that the multilayer reflective film are alternately laminated high index and low index layers such as Mo layer alternated with silicon layer and is the same claimed multilayer reflection layer and will inherently and necessarily possess the claimed different diffraction coefficients (claim 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 8, 2022.